In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________

                               NO. 09-20-00291-CV
                               ________________

                       MAURICE MITCHELL, Appellant

                                          V.

                        ALICE R. MORIARITY, Appellee

________________________________________________________________________

                    On Appeal from the County Court at Law
                              Polk County, Texas
                          Trial Cause No. CIV33734
________________________________________________________________________

                           MEMORANDUM OPINION

      Appellant appeals the trial court’s dismissal of his case, authorized by Chapter

14 of the Texas Civil Practice & Remedies Code. See Tex. Civ. Prac. & Rem. Code

Ann. § 14.010(a). Because this appeal was not timely filed, Appellant has not

invoked the jurisdiction of the appellate court and we must dismiss this appeal for

lack of jurisdiction. Tex. R. App. P. 25.1(b), 26.1.




                                          1
                                    Background

      Appellant, an inmate in the Texas Department of Criminal Justice, sued

Appellee, a corrections officer, for allegedly confiscating certain items of

Appellant’s property. The trial court dismissed the case due to Appellant’s failure to

comply with § 14.005(a) of the Texas Civil Practice & Remedies Code, which

requires evidence of an inmate’s compliance with the inmate grievance system.

      The trial court signed its judgment on September 11, 2020, and Appellant did

not file his notice of appeal until December 9, 2020, more than thirty days thereafter.

Although Appellant did file what purports to be a request for findings of fact and

conclusions of law, he filed that request on December 9, 2020, more than twenty

days after the trial court signed its judgment. Tex. R. Civ. P. 296. The appellate

record does not reflect that either party to this matter timely filed a motion for new

trial or any other motion that would operate to extend the time to file an appeal. Tex.

R. App. P. 26.1(a), 26.3.

                                      Analysis

      Rule 26.1 of the Texas Rules of Appellate Procedure dictates that in order to

be timely, an appeal must be filed within thirty days of the date that the trial court

signed the judgment; this time limit is extended to ninety days when any party has

filed any of the motions enumerated in Rule 26.1(a), or if a request for findings of




                                          2
fact and conclusions of law has been filed within the twenty-day time frame set forth

in Rule 296. Tex. R. App. P. 26.1(a); Tex. R. Civ. P. 296.

      In this case, the trial court, as noted above, signed the final judgment of

dismissal on September 11, 2020. Thirty days thereafter was October 11, 2020;

therefore, absent the filing of any motion or request that would extend the appellate

deadline, Appellant’s December 9, 2020 notice of appeal was untimely. See Cox v.

Foster, No. 09-18-00130-CV, 2018 WL 2247109, *2 (Tex. App.—Beaumont May

17, 2018, no pet.) (mem. op.).

                                    Conclusion

      Because we lack jurisdiction to consider the merits of this matter, we must

dismiss the appeal. See Tex. R. App. P. 42.3(a), 43.2(f).

      DISMISSED FOR WANT OF JURISDICTION.



                                                    PER CURIAM

Submitted on May 9, 2022
Opinion Delivered June 23, 2022

Before Golemon, C.J., Kreger and Horton, JJ.




                                          3